Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered October 5, 2000, convicting defendant, after a jury trial, of three counts of kidnapping in the first degree, and sentencing him to concurrent terms of 25 years to life, and order, same court and Justice, entered on or about February 5, 2002, which denied defendant’s motion to vacate the judgment pursuant to CPL 440.10, unanimously affirmed.
The verdict was supported by legally sufficient evidence.
After a thorough hearing, the court properly denied defendant’s motion to vacate the judgment. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel properly prepared for trial, provided appropriate advice concerning plea negotiations, and pursued a reasonable trial strategy. Concur—Tom, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.